Citation Nr: 1720438	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-30 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paruresis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is of record.

In October 2014, the Board remanded the issue for additional development.  After that development was completed, the Board issued a decision in April 2016 that denied the claim.  In August 2016, the Veteran filed a motion for vacatur and in the alternative for reconsideration.  The motion for vacatur was initially denied by the undersigned.  See October 2016 Board Correspondence.  However, following detection of an outstanding Freedom of Information Act (FOIA) request, the April 2016 Board decision that denied of service connection for paruresis was vacated in April 2017,.  As a result of this vacatur, the motion for reconsideration was deemed moot.  See April 2017 Board Correspondence.  

That said, the record now reflects that the Veteran's FOIA request has been completed.  See May 2017 VA Correspondence.  The Board will continue with adjudication of the claim.

The issue of clear and unmistakable error with regard to the August 1954 rating decision that denied service connection for residuals of a low back injury has been raised in July 2008 correspondence and during the videoconference hearing.  The issue was referred to the RO in the October 2014 remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Paruresis clearly and unmistakably existed prior to service and did not increase in severity during service beyond natural progression.

2.  Paruresis was present prior to the onset of the Veteran's posttraumatic stress disorder (PTSD) and did not increase in severity as a result of PTSD.


CONCLUSION OF LAW

Paruresis clearly and unmistakably existed prior to service, and was not aggravated by active service, nor is it secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See September 2008, May 2013 and April 2015 VA letters and December 2015 Supplement Statement of the Case.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to his claim. Records associated with the claims file include service, VA and private treatment records, general medical information on paruresis, lay statements, and private medical opinions.  Correspondingly, pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination that is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that a psychologist rather than psychiatrist conducted this examination.  This is a minor deviation from the remand directives and therefore substantially complies with the remand.  A psychologist is also qualified to provide the requested medical opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

As all necessary notice and development has been completed and the Veteran has had ample opportunity to supplement the record, no further action is needed and the Board may now consider the merits of the claim.

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As to the first element, evidence of a current disability, namely paruresis, it is shown by VA treatment records and VA examination to be present.  See page 1 of Medical Treatment Record-Government Facility received April 29, 2011 and C&P Exam received October 14, 2015.

As for the second element, service incurrence or aggravation, the Veteran contends that his paruresis was incurred in service and made worse by being a recruit under close and strict supervision while in boot camp and later while serving on an LST and the U.S.S. Mt. McKinley, and in electronics school.  He found himself becoming more concerned and apprehensive during boot camp about finding the privacy to urinate and it eventually became a major concern.  See Correspondence received July 30, 2008.  

Since there is evidence of record that indicates this disorder existed prior to service, the Board is, required to consider whether there was service aggravation of the disorder rather than service incurrence.
  
A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Here, as the entrance examination did not indicate the presence of paruresis, the presumption of soundness applies.

To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

If there is an increase in disability during service of a disability that is found to have preexisted service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id. at 235.

The Veteran's service treatment records have been carefully reviewed.  The January 1951 enlistment examination contains no findings associated with paruresis and he was found to have no disqualifying defects.  See page 14 of STR-Medical.  A medical history record dated January 1951 does not appear to contain his medical history and instead notes findings from the physical examination not associated with paruresis.  See page 21 of STR-Medical.  An actual medical history report also dated in January 1951 contains a positive response to him having been unable to hold a job due to a condition and the medical reason given was an inability to urinate among people.  Another section of the medical history report lists physical or mental complaints present and again notes he was unable to urinate with ease among people.  See pages 92 and 93 of STR-Medical.  

A signed statement in June 1951 states the Veteran informed the board of medical officers of all bodily or mental ailments he has suffered and that to the best of his knowledge and belief he was presently free from any bodily or mental ailments.  See page 112 of STR-Medical.

A medical history dated September 1953 contains a diagnosis of situational maladjustment associated with complaints of an inability to micturate in a shipboard environment.  According to the history, the Veteran had always had difficulty with micturition in public toilets.  Since arriving aboard his current ship, his difficulty had been markedly aggravated by the head facilities available.  Several days earlier his symptoms increased to the point where he requested a Captain's Mast in hopes of being transferred.  He had managed to plan his days to avoid use of the heads during times when it was most busy, but the solution became unsatisfactory during the frequent periods the heads were secured for repairs.  Due to the extreme nature of his difficulty, he was transferred to the neuropsychiatric section for evaluation.  See page 6 of STR-Medical received October 27, 2014.

A September 1953 clinical workup after he was transferred notes he was admitted to the hospital with a diagnosis of acute situational maladjustment.  The Veteran reported he was unable to urinate with anyone present in the head.  If in the process of urinating when someone entered the room he automatically stopped and as a result of this he had experienced considerable difficulty.  He reported having an extremely rough time aboard the ship because of the physical nature of the heads; none of them afforded any enclosure.  He had served many months aboard an LST but because one head was enclosed he was able to get along.  He reported that he had always had this trouble and even though he could find out what caused it, he still believed that it would be impossible to urinate when others were present.  He denied that he was trying to get out of the Navy, but did not deny wanting off his present ship; his reason was so firmly entrenched that it was felt further attempts to assist him in this problems would have been to no avail.  The diagnosis was acute situational maladjustment manifested by the inability to micturate in the presence of others causing acute distress aboard his ship.  See pages 10 and 17 of STR-Medical.

An October 1953 report of Medical Board survey notes a history of situational maladjustment in September 1953 with complaints of an inability to urinate in the crew's head, which was considerable hardship on him since the ship only had one head available for the use of several hundred men and required him to go to great lengths to obtain privacy.  On admission to a naval hospital, he was loud and aggressive in the interview and voiced various complaints involving his problem and sleeping quarters.  He reported that for as far back as he could remember he was unable to urinate in the presence of others.  Throughout school he found it necessary to use the toilet at a nearby filling station.  In discussing his history, he reported irritation during boot camp at having to arise half an hour before reveille to use the head.  

Correspondingly, when transferred to an LST for the next 16 months, he found an enclosed head aboard ship, so he was not unduly inconvenienced.  When transferred to the U.S.S. Mt. McKinley, he had extreme problems trying to find a private place to urinate and eventually requested a Captain's Mast and a transfer due to his difficulty urinating.  His diagnosis was changed to passive aggressive reaction by reason of error and it was the opinion of the Medical Board that the Veteran had a personality disorder that rendered him unfit for service.  They noted that the origin of the passive aggressive reaction was not the result of misconduct and not incurred in the line of duty, but existed prior to appointment or enlistment and not aggravated by service.  See pages 99 to 102 of STR-Medical.  Lastly, an October 1953 separation examination contains a diagnosis of passive aggressive reaction.  See page 83 of STR-Medical.

During the course of the appeal, the Veteran has been adamant that his paruresis did not exist prior to service.  See Correspondence received July 30, 2008 and C&P Exam received October 15, 2015.  In August 2014, the Veteran testified that to his recollection he had no bladder problems or problems going to the bathroom prior to entering the Navy.  See page 3 of Hearing Testimony.  When asked what happened in service that brought on the problem, the Veteran stated that from time to time someone else was in his presence when he tried to urinate, which he could handle by waiting a bit.  He also testified that he honestly could not remember if he had the same problem in high school, but he believed it would have been crazy to join the service with this problem.  See page 5 of Hearing Testimony in Virtual VA.  

The Veteran's brother, and a retired pediatrician, offered a statement in July 2008 in support of the Veteran's claim.  He stated he was familiar with the Veteran's paruresis and noted his brother had been greatly bothered by his inability to relax and urinate with anyone in his presence since he returned from service in 1953.  It has been a serious disability to him over his entire life since his discharge from the Navy.  The Veteran detailed to him how the condition came upon him in boot camp in 1951, and the arrangements made with superiors to grant him opportunities to urinate privately.  On his last ship, he was unable to find a place or make arrangements to urinate in private and he stated unequivocally that his condition worsened to a point beyond his control where he constantly worried about where and how he would urinate when the time came.  

Based on the history provided, review of military treatment records and personal observations and conversations since the Veteran's return from service, the physician opined that it was more probable than not that the inability to urinate in the presence of another person and the resulting disability was caused and made substantially worse by his living and functioning as a sailor under the confines and rules and regulations of an active duty sailor, particularly in an environment where private toilets were not available.  See Buddy/Lay Statement received July 30, 2008.  

An April 2011 statement from Dr. A. S, an urologist, indicates service records from September to November 1953 were reviewed as well as other records the Veteran provided.  Dr.'s opinion was that the Veteran's paruresis was more likely than not precipitated, accelerated or aggravated by his military service.  See Medical Treatment Record-Non-Government Facility received April 29, 2011.  No rationale was provided.

On October 2015 VA examination, the examiner noted that "Paruresis" or "shy bladder syndrome" is a type of social phobia in which the sufferer is unable to urinate in the real or imaginary presence of others, such as in a public restroom.  The Veteran adamantly denied having this issue (paruresis) prior to service.  He stated, "[i]f I had that issue I would never have joined the Navy."  "In school I played sports, was a boy scout, it was no problem."  He did not recall having any issues in boot camp or on the LST where they had individual bathrooms.  On the new ship (McKinley) he first experienced the issue because they were group urinals.  He would go to the battleship urinal on the smoke stacks which were small cups hidden away for use during battle.  He stated everyone was accommodating to his issue (the commander let him use his private restroom) until he got to San Francisco where they "turned on me."  He states they in essence "kicked him out for any reason" once the treaty with Korea was signed.

The examiner commented that Veteran did not have a medical issue related to his bladder (i.e. bladder trouble).  There is no evidence he has a bladder condition that caused difficulty with urination in service.  The examiner emphasized that paruresis, by definition, is psychogenic in origin.  The Veteran's difficulty with urination in service was due to a psychological issue.  His diagnosis of paruresis is a social phobia of voiding around others, not a bladder condition, nor a personality disorder.

The examiner added that the social phobia diagnosis today is the same diagnosis as seen in treatment records as "maladjustment reaction" and "passive aggressive personality disorder," as each of those conceptualizations was used to label his difficulty in urinating in front of others.  The personality disorder diagnosis then was superimposed upon a psychiatric disorder as it was believed he was being manipulative at the time by using the condition to get out of the service.  [The Veteran is service connected for posttraumatic stress disorder (PTSD)].  The examiner could not speculate as to the Veteran's intentions; however, noted that by his self-report, he continued to have paruresis throughout his life long after the Navy, disputing the notion of it being manipulative to get discharged, i.e. a personality disorder.

The examiner noted that it is well documented in his record that the condition began in early childhood and that it is explicitly noted that it was not aggravated in service by the examining physician at the time.  The impairment it caused him prior to service was the same in service (i.e. having to find a private restroom).  The evidence of record states that in school he would go to a nearby gas station to relieve himself and in the Navy he would use a private urinal and when that option no longer was present, he had to be separated.  The condition did not change (become worse/"aggravated"); instead, the environment became less accommodating to his psychological condition.  The same degree of inconvenience in his life has persisted.  There is no aggravation/permanent worsening of the condition itself.  

On examination, the Veteran stated that what was written in 1953 about his own self history of having this issue in childhood was not true.  He asked, "Why would I join the Navy if I knew I had a problem like that?"  There is evidence in service of his then self-report of onset in childhood versus his postulation on current examination that that is untrue and was fabricated.  The examiner stated he could not determine which was true and which was not, but stated that at the time of the Veteran's original statement of its onset in childhood there was no incentive for any financial gain (but incentive to be discharged-something he claims he was not interested in) and at this time there is incentive for financial gain for it to have a military onset.  See C&P Exam received October 15, 2015.

The Board finds that the first prong of the presumption of soundness has been successfully rebutted, and that his paruresis was clearly and unmistakably present prior to service.  The Veteran's service treatment records are highly probative in this regard.  Although it was not noted on the physical examination on his enlistment, he did indicate on two separate entries in the enlistment medical history report that he already had an existing problem with paruresis and that the disorder had even interfered with past employment.  This coupled with subsequent service treatment records from three different sources that show he reported a pre-service onset of paruresis is compelling evidence that clearly and unmistakably establishes that the disorder pre-existed service.

Furthermore, his testimony that while he tried very hard to remember he honestly could not recall if he had bladder problems prior to entering the Navy is quite credible and very persuasive evidence that he actually did not remember when his symptoms started, especially since the events in question had occurred more than 60 years ago.  His contention that his symptoms did not start until service, therefore, appear to be born out of his belief that he would not have joined the Navy with paruresis rather than being based on any definite memories as to its onset.  
Given his testimony and service treatment records, the Veteran's statements to the contrary that the condition was incurred during service, his current contentions were made decades after service and have less probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Board acknowledges that two private opinions have been offered in support of service incurrence, but they have no real probative value.  The opinion from Dr. A. S. lacks probative value because a rationale was not provided in support of her opinion.  It is well established that a bare conclusion, even one offered by a health care professional, is not probative evidence if not accompanied by a basis for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

The opinion from the Veteran's brother does not take into consideration any evidence against the claim, namely service treatment records that indicate paruresis pre-existed service.  The Veteran's complete history was not considered, which negatively impacts the probative value of the opinion.  There are again multiple service treatment records, to include those contemporaneous with enlistment, indicating the existence of paruresis prior to service.  The opinion never reconciles his opinion with regard to these records.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  It is also noted that as a pediatrician, the opinion is more likely less competent regarding a matter concerning the etiology of a mental health disorder than a psychologist.  Finally, as he is the Veteran's brother, there is some question as to whether his opinion could truly be deemed impartial.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony)

Regarding the second prong, in-service aggravation, there is clear and unmistakable evidence that the Veteran's paruresis was not aggravated during service.  The June 1951 statement from the Veteran that he was free from mental ailments to the best of his knowledge is contradicted by the other evidence of record.  His service treatment records clearly show that his paruresis was present throughout the Veteran's service.  Even though he may have appeared to be free of mental ailment during most of his service, it was only due to the fact that accommodations were made that allowed him to urinate privately.  This is consistent with the history he reported in service.  

While some service treatment records show the Veteran reported the disorder was aggravated, the word appears to have been misapplied.  The frequency of the manifestation of the disorder was in direct proportion to opportunities to urinate in private.  Such a pattern of symptoms is consistent with a temporary flare-up or exacerbation rather than aggravation, which is a permanent worsening.  This finding is supported by the findings of the Medical Board that the disorder existed prior to service and was not aggravated, and VA examiner's opinion.  The VA examiner explained it best by stating the condition did not change (become worse/ "aggravated"); instead, the environment became less accommodating to his psychological condition.  The same degree of inconvenience in his life has persisted.  

The examiner did not use the term "clear and unmistakable evidence" in offering his opinions, but it is obvious from the content of his opinion and the certainty in which it was expressed that such evidence existed.  Although he noted the inconsistency of the Veteran's statements in service and during the examination as to the onset of symptoms but did not directly address credibility, it is the Board which is ultimately responsible for determining the credibility and probative weight of the evidence, and not the examiner.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because there is competent medical evidence, sufficiently supported by rationale, that paruresis did not increase in severity beyond natural progress during service, and there is no competent medical or lay observable evidence to the contrary, the Board finds that the evidence clearly and unmistakably shows that his pre-existing paruresis was not aggravated by service beyond its natural progression.  Indeed, there is no competent evidence establishing an actual increase disability.

Lastly, during the October 2014 hearing, the Veteran's representative raised the theory that the Veteran's paruresis was secondary to his service-connected PTSD.  Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In response to this theory, the VA examiner offered an opinion.  The examiner stated that the Veteran's paruresis is not at least as likely as not caused or aggravated by his service-connected PTSD.  The paruresis pre-dated PTSD and started in childhood.  PTSD does not aggravate the phobia; it causes him to be socially isolative and anxious around others, independent of the restroom.  This PTSD social issue does not cause an increase in unease in the restroom (paruresis).  These are separate, distinct conditions, one of which has origin in childhood, per the evidence.  

There is no medical evidence contradicting this opinion.  The Board does not possess the necessary medical expertise to challenge the results of the medical evidence.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited from making conclusions based on its own medical judgment).  Similarly, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent medical evidence for this purpose.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Particularly in the absence of any contradictory medical opinion, the Board finds the above medical opinion to be persuasive as to the question of whether paruresis was caused or aggravated by PTSD.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). 

In sum, the evidence establishes that the Veteran's paruresis clearly and unmistakably pre-existed service, and did not increase in severity during service.  Additionally, paruresis was neither caused nor aggravated by service-connected PTSD.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for paruresis is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


